FILE COPY




                                   No. 07-13-00207-CR


Whitney Nicole Carter                        §     From the 100th District Court
 Appellant                                           of Carson County
                                             §
v.                                                 April 27, 2015
                                             §
The State of Texas                                 Opinion by Justice Campbell
 Appellee                                    §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated April 27, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be reversed and this cause is remanded

to the trial court.

       It is further ordered that this decision be certified below for observance.

                                           oOo